Citation Nr: 0205918	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  00-15 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service-connection for posttraumatic stress 
disorder (PTSD).

(The issue of entitlement to an increased evaluation for 
chronic prostatitis, currently rated as 10 percent disabling, 
will be the subject of a later decision.) 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran served on active duty from April 1965 to February 
1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Department of Veterans 
Affairs (VA) Regional Office (RO) in which service-connection 
for PTSD was denied.  The evaluation for chronic prostatitis 
was increased to 10 percent.  

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for chronic 
prostatitis pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDINGS OF FACT

1.  While serving on active duty in the military, the veteran 
had a tour of duty in Vietnam from June 1967 to June 1968 but 
there is no indication that he actually engaged in combat 
against enemy forces while there.

2.  The stressors alleged by the veteran are currently 
unverifiable, irrespective of whether he has PTSD.  


CONCLUSION OF LAW

The criteria for service-connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R § 3.159); 38 C.F.R. §§ 3.303, 
3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The July 1998 rating decision as well as the April 2000 
Statement of the Case informed the veteran of the evidence 
needed to substantiate the claim.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  38 U.S.C.A. §§ 5102, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159(b)).  The veteran has not referenced any 
unobtained evidence that might aid the claim or that might be 
pertinent to the basis of the denial of the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The veteran was afforded a VA genitourinary examination in 
April 1998 and a PTSD examination in June 1998.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,631 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

The veteran has not been diagnosed with PTSD.  The VA 
outpatient treatment records dated, December 1991 to December 
1993, do not provide a diagnosis of PTSD.  The November 1997 
VA psychiatric summary was that he reported symptoms 
consistent with the diagnosis of PTSD.  At the June 1998 VA 
examination the examiner wrote that it was their impression 
that they were primarily dealing with a personality disorder, 
and that the emotional characteristics and manifestations 
that the veteran had were responding to his personality 
characteristics.  Therefore the final diagnoses were 
dysthymia, borderline personality disorder and psychosocial 
stressors.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, however-to support a 
diagnosis of PTSD-will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66  
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d);  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain information that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.  

The veteran's Enlistment Qualification Record (form DA20) 
confirms that he served in Vietnam.  His Department of 
Defense Form 214 (DD Form 214), shows that his primary 
military occupational specialty (MOS) during service was cook 
and that he received the National Defense Service Medal, the 
Vietnam Service Medal and the Vietnam Campaign Medal.  
Unfortunately though, none of those medals or commendations 
are recognized by VA as indicative of combat, per se. See, 
e.g., VAOPGCPREC 12-99 (October 18, 1999); see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991) (a mere presence in a 
combat zone is not sufficient to show that a veteran actually 
engaged in combat with enemy forces).  And none of the other 
records concerning the veteran's military service confirms 
that he actually had combat, either, so his alleged stressors 
must be independently verified.

In order to independently verify his alleged stressors, the 
RO sent the veteran a letter in April 1998 requesting very 
specific information and details concerning them-such as his 
specific unit assignment when the purported incidents 
occurred, any special duty assignments, the approximate dates 
of the incidents, a full description of them (including the 
names and any additional identifying information of others 
involved), and some indication of those who were wounded, 
etc.  The RO also reiterated that he needed to be very 
specific and detailed when providing this evidence so there 
would be sufficient information to independently corroborate 
the alleged events in question.  The United States Court of 
Appeals for Veterans Claims (Court) has held that requesting 
this type of information from a veteran does not impose an 
impossible or onerous burden, and that the duty to assist him 
in fully developing the evidence pertinent to his claim is 
not a "one-way street."  See Wood, 1 Vet. App. at 193.  
Rather, he is obliged to comply with VA's efforts to help him 
fully develop the evidence concerning his claim.  

In May 1998 the veteran wrote that he was assigned to HQ Co 
G-1-4th transportation Battalion in Saigon, Republic of 
Vietnam.  He indicated that his main job was to travel back 
and forth transporting soldiers including officers from their 
battles to the mess hall three times daily.  In addition he 
traveled to Song Nhut, Bein Hoa, Long Bihn on different 
assignments.  His stressors include: bodies of many American 
and enemy soldiers along the road as well as babies and 
females wounded.  The veteran wrote that he witnessed 
Vietcongs biting an American soldier but he could not help 
him, which caused him anxiety.  He indicated that he could 
not identify many soldiers as they belonged to other 
companies.  These incidents happened in Long Bhin on route to 
Tong Son Nhut.  The veteran stated that could not recall the 
names or dates of any of the stressors he mention.  

Consequently, his alleged stressors are currently 
"unverifiable" because he has not provided sufficient 
information (i.e., the who, what, when and where facts) 
needed to permit a meaningful search by the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)- 
which formerly was called the U.S. Army and Joint Services 
Environmental Support Group (ESG)-or by the National Archives 
and Records Administration (NARA) and the National Personnel 
Records Center (NPRC).  See VA Adjudication Procedure Manual 
M21-1, Part VI, paragraph 7.46 (now included in Manual M21-1 
in Part IV, Paragraph 11.38(f) (Change 61, September 12, 
1997) and in Part III, Paragraph 5.14(b) (Change 49, February 
20, 1996).  And furthermore, there is no current diagnosis of 
PTSD.  So inasmuch as there is no current diagnosis of PTSD 
and no such confirmation of stressors in this case, even 
considering the evidence in a light most favorable to him, 
his claim must be denied.  See Suozzi v. Brown, 10 Vet. App. 
307, 310-11 (1997).


ORDER

Service-connection for PTSD is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

